                                           Case 4:19-cv-00892-HSG Document 152 Filed 05/30/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       SIERRA CLUB, et al.,                             Case No. 19-cv-00892-HSG
                                                        Plaintiffs,
                                   8
                                                                                            ORDER DENYING MOTION TO STAY
                                                  v.                                        PRELIMINARY INJUNCTION
                                   9

                                  10       DONALD J. TRUMP, et al.,                         Re: Dkt. Nos. 146, 147
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Pending before the Court is Defendants’ Motion to Stay Preliminary Injunction Pending

                                  14   Appeal. See Dkt. No. 146 (“Mot.”). Defendants seek a stay of the Court’s May 24, 2019

                                  15   preliminary injunction order pending the outcome of their recently filed appeal to the United

                                  16   States Court of Appeals for the Ninth Circuit. See Dkt. No. 144 (“Order”). The Order enjoined

                                  17   Defendants from “taking any action to construct a border barrier in the areas Defendants have

                                  18   identified as Yuma Sector Project 1 and El Paso Sector Project 1 using funds reprogrammed by

                                  19   DoD under Section 8005 of the Department of Defense Appropriations Act, 2019.” Id. at 55.1

                                  20           “A stay is not a matter of right, even if irreparable injury might otherwise result.” Nken v.

                                  21   Holder, 556 U.S. 418, 433 (2009) (internal quotation marks omitted). Instead, it is “an exercise of

                                  22   judicial discretion,” and “the propriety of its issue is dependent upon the circumstances of the

                                  23   particular case.” Id. (internal quotation and alteration marks omitted). The party seeking a stay

                                  24   bears the burden of justifying the exercise of that discretion. Id. at 433–34.

                                  25

                                  26   1
                                         Reasonably, Defendants “request that the Court rule on this motion expeditiously,” without a
                                  27   response from Plaintiffs, and without oral argument, so that Defendants may promptly seek relief
                                       in the Ninth Circuit if the Court denies the motion to stay. Mot. at 1. The Court finds this matter
                                  28   appropriate for disposition without oral argument and the matter is deemed submitted. See Civil
                                       L.R. 7-1(b). The Court further finds that no response from Plaintiffs is necessary.
                                           Case 4:19-cv-00892-HSG Document 152 Filed 05/30/19 Page 2 of 2




                                   1          Whether to grant a stay pending appeal involves a similar inquiry as whether to issue a

                                   2   preliminary injunction. Tribal Vill. of Akutan v. Hodel, 859 F.2d 662, 663 (9th Cir. 1988). Courts

                                   3   consider four familiar factors: “(1) whether the stay applicant has made a strong showing that he

                                   4   is likely to succeed on the merits; (2) whether the applicant will be irreparably injured absent a

                                   5   stay; (3) whether issuance of the stay will substantially injure the other parties interested in the

                                   6   proceeding; and (4) where the public interest lies.” Nken, 556 U.S. at 434 (noting overlap with

                                   7   Winter v. Natural Resources Defense Council, Inc., 555 U.S. 7 (2008)). The first two factors “are

                                   8   the most critical.” Id.

                                   9          The Court will not stay its preliminary injunction order pending Defendants’ appeal. The

                                  10   Court does not find that Defendants are likely to prevail on the merits of their appeal. In granting

                                  11   the preliminary injunction, the Court rejected all of the arguments Defendants now advance

                                  12   regarding their intended use of funds reprogrammed by DoD under Section 8005, and found that
Northern District of California
 United States District Court




                                  13   Plaintiffs, not Defendants, were likely to succeed on the merits of their respective arguments. The

                                  14   Court incorporates that reasoning here. Moreover, Defendants’ request to proceed immediately

                                  15   with the enjoined construction would not preserve the status quo pending resolution of the merits

                                  16   of Plaintiffs’ claims, and would instead effectively moot those claims. Finally, the Court

                                  17   continues to see no reason that the merits of this case cannot be resolved expeditiously, enabling

                                  18   the parties to litigate a final judgment on appeal, rather than a preliminary injunction.

                                  19          For these reasons, the Court DENIES Defendants’ Motion to Stay.2 Defendants’ Motion

                                  20   to Shorten Time is TERMINATED AS MOOT. See Dkt. No. 147.

                                  21          IT IS SO ORDERED.

                                  22   Dated: 5/30/2019

                                  23

                                  24
                                                                                                      HAYWOOD S. GILLIAM, JR.
                                  25                                                                  United States District Judge
                                  26
                                  27   2
                                         Because the Court finds that Defendants have not met their burden to make a strong showing that
                                  28   they are likely to succeed on the merits of their appeal, the Court need not further address the other
                                       Nken factors.
                                                                                          2
